Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1 and 8 are very close to Bahl et al. (US 2019/0266014), Zhou et al. (US2015/0301572), Parandehgheibi et al. (US 2016/0359680) and Baughman et al. (US 2020/0342961). However,  the features “ the processor determining predicted triggered integration process execution metrics for a plurality of cloud computing nodes by inputting received performance metrics for a plurality of cloud computing nodes into training an execution location optimizing neural network for the triggered integration process; the processor identifying an optimal one of the plurality of cloud computing nodes by comparing the predicted triggered integration process execution metrics for the plurality of cloud computing nodes, based on preset performance requirements; and a network interface device transmitting code sets and a runtime engine for automatic execution of the triggered integration process to the optimal cloud computing node..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

Independent Claim 15 is  very close to Bahl et al. (US 2019/0266014), Zhou et al. (US2015/0301572), Parandehgheibi et al. (US 2016/0359680) and Baughman et al. (US 2020/0342961) . However,  the features “ training a triggering event correlating neural network to poll a repository of information tracking changes made to datasets and to identify a correlation between a first change made to a first dataset described in one or more of the plurality of metadata files for the previous triggering events and a second change made to a second dataset described in at least one of the plurality of execution logs for previous executions of the triggered integration process, based on Page 5 of 11U.S. App. No.: 16/944,610Customer No. 138037 previous co-occurrences of the first change made to the first dataset and the second change made to the second dataset; the processor executing code instructions of the intelligent real time listen and load balance system to set a trained, intelligent listener API to execute the triggered integration process upon determining the first change has been made to the first dataset pursuant to a current triggering event; and the network interface device transmitting code sets and a runtime engine for execution of the triggered integration process to an execution location.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


 	Dependent claims 2-7, 9-14  and 16-20 are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/1/2022

/ABDOU K SEYE/Examiner, Art Unit 2194